Citation Nr: 1103168	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-11 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to payment of dependents' educational assistance 
(DEA) benefits under Chapter 35, Title 38, United States Code, 
prior to November 8, 2006.

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from Oct 1973 to December 1975.  
The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February May 2008 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, Education Division.



FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO found the Veteran 
was entitled to a permanent and total disability rating, 
effective from February 12, 2002.  He was notified of this 
decision in November 2003.

2.  VA first received the appellant's claim for Chapter 35 
benefits on November 8, 2007.


CONCLUSION OF LAW

Chapter 35 educational benefits may not be paid for education 
pursued by the appellant for the period prior to November 8, 
2006.  38 U.S.C.A. §§ 3501, 3513, 5101, 5113 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 21.1029, 21.3041, 21.3130, 21.4131(d) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Initially, it must be noted that in issues involving (1) clear 
and unmistakable error and (2) when the law, and not the facts, 
is dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  The latter instance applies to the 
appellant's claim for an earlier effective date for the payment 
of educational benefits, as will be explained below.  
Nevertheless, the appellant has been notified of the reasons for 
the denial of the claim on appeal and has been afforded the 
opportunity to present evidence, argument, and testimony in 
connection with her claim.
 
Eligibility for Payment of DEA Benefits

In a September 2003 rating decision, the RO determined the 
Veteran was entitled to a finding that he had a permanent and 
total disability rating, effective from February 12, 2002.  He 
was notified of the decision in November 2003.  

The Veteran's daughter, the appellant, first enrolled in college 
in September 2005 and continued to attend through 2007.  The RO 
first received a claim for DEA benefits under Chapter 35, United 
States Code, on November 8, 2007.  In a May 2008 letter, the RO 
informed the appellant that it was unable to pay for part of her 
education benefits and explained that VA could not pay for 
training she had taken more than one year before the November 
2007 application was received.  It stated it could pay her 
education benefits beginning on November 8, 2006.  

On appeal, the appellant contends that benefits should be paid 
prior to November 2006.  She does not dispute that Chapter 35 
eligibility was established in February 2002.  Nor does she 
allege that she filed a claim for Chapter 35 benefits prior to 
November 2007.  Rather, she asserts that at the time the Veteran 
was notified of the grant of educational benefits, he and her 
mother were divorced, and she was unaware of her entitlement to 
receive education benefits.  She stated she had no idea where her 
father was, so she was unable to communicate with him.  The 
appellant also stated that the Veteran's immediate family was 
unaware of the Veteran's whereabouts at that time as well.  She 
stated she subsequently learned that the Veteran had been in and 
out of VA hospitals during that time period.  She stated that had 
she known she was entitled to education benefits, she would have 
applied for them sooner.  The appellant has also argued that VA 
was supposed to inform her of the benefits to which she was 
entitled.

In order to receive benefits under Chapter 35, a claimant must 
file an application as prescribed by the Secretary.  38 U.S.C.A. 
§ 3513 (West 2002); 38 C.F.R. §§ 21.1030, 21.3030 (2010).  The 
general rule with respect to the commencing date for payment of 
Chapter 35 benefits-where a person eligible to receive 
educational assistance under Chapter 35 enters into training, and 
the award is the first award of educational assistance for the 
program of education the eligible person is pursuing-is that the 
commencing date can be no earlier than one year before the date 
of the claim for benefits.  38 C.F.R. §§ 21.1029(b), 21.3130(e), 
21.4131(d)(1) (2010).  

A potential exception to this rule is set out at 38 U.S.C.A. § 
5113 (West 2002).  However, that exception applies only if, among 
other things, the individual seeking benefits submits an 
application within one year of the date that VA made the rating 
decision establishing the existence of the Veteran's service-
connected disability, permanent in nature.  See 38 U.S.C.A. 
§§ 5113(b)(2)(A), (b)(3)(C).  

The Board has reviewed the evidence of record and the applicable 
law and finds that the preponderance of the evidence is against 
the appellant's claim for payment of Chapter 35 benefits prior to 
November 8, 2006.  As noted above, the record shows that her 
claim was first received on November 8, 2007-well more than one 
year after VA found the Veteran was entitled to a permanent and 
total disability rating.  Thus, the exception set out at 
38 U.S.C.A. § 5113 does not apply, and her commencing date can be 
no earlier than one year before the date of her claim.

As noted above, the appellant pointed out that VA had a duty to 
notify her of her entitlement to education benefits.  The Board 
is aware of the provisions of 38 U.S.C.A. § 6303 (West 2002 & 
Supp. 2010) (previously 38 U.S.C.A. § 7722), which details VA's 
duties with respect to distributing information to eligible 
veterans and eligible dependents regarding all benefits and 
services to which they may be entitled under laws administered by 
the Secretary.  Based on the appellant's assertions, the Board 
infers that she is suggesting this statute confers on VA a 
requirement to notify all eligible dependents of eligibility for 
DEA benefits.  However, the provisions of 38 U.S.C.A. § 3563 
(West 2002) specifically address VA's notice requirements with 
respect to DEA benefits.  In that regard, 38 U.S.C.A. § 3563 
requires only that the VA "shall notify the parent or guardian 
of each eligible person whose eligibility is based on the death 
or disability of a parent . . . ."  Thus, the notice provided to 
the appellant's father (the Veteran) in November 2003 was 
sufficient to satisfy the requirements of 38 U.S.C.A. § 3563.  
Even if the Veteran was in and out of hospitals, there is no 
evidence that the November 2003 notification and rating decision 
were returned as nondeliverable, and thus he is presumed to have 
received the November 2003 letter.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992).  

As such, VA was not required to provide specific notice to the 
appellant of eligibility for DEA benefits.  In sum, the Board can 
find no provision in law that would allow the appellant's claim 
to be granted on the basis of a failure to notify.  

Again, the appellant does not contest that she submitted a claim 
prior to November 8, 2007.  Accordingly, and because the law, as 
discussed above, does not otherwise provide for payment in this 
case prior to November 8, 2006, the claim must be denied.


ORDER

Entitlement to payment of DEA benefits under Chapter 35, Title 
38, United States Code, prior to November 8, 2006, is denied.



_______________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


